Name: Commission Regulation (EC) No 3329/94 of 21 December 1994 amending, in respect of products processed from fruit and vegetables, Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: foodstuff;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 350/50 31 . 12. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 3329/94 of 21 December 1994 amending, in respect of products processed from fruit and vegetables, Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds agricultural product nomenclature for export refunds ; whereas this nomenclature should be adjusted in line with the above amendment ; Whereas the measures provided for in this Regulation are in accordance with the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : \ THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1490/94 (2), and in particular Article 12 (5) thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), provides for amendments in the case of certain cherries preserved by sugar falling within CN code 2006 and certain nuts falling within CN code 2008 ; Whereas Commission Regulation (EEC) No 3846/87 (4), as last amended by Regulation (EC) No 3328/94 (*), esta ­ blishes, on the basis of the Combined Nomenclature, an Article 1 In section 12 of the Annex to Regulation (EEC) No 3846/87, the details relating to CN codes 2006 and 2008 are hereby replaced by those in the Annex to this Regula ­ tion. Article 2 This Regulation shall enter into force on 1 January 1995. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 161 , 29. 6 . 1994, p. 13 . (3) OJ No L 345, 31 . 12. 1994, p. 1 . (4) OJ No L 366, 24. 12. 1987, p. 1 . (4 See page 45 of this Official Journal . 31 . 12. 94 No L 350/51Official Journal of the European Communities ANNEX CN code Description of goods Product code 'ex 2006 00 Fruit, fruit peel and other part of plants preserved by sugar (drained, glace or crystal ­ lized) :  Other :   with a sugar content exceeding 13 % by weight : 2006 00 31 Cherries 2006 00 31 000   Other : ex 2006 00 99    Other :     Cherries 2006 00 99 100 ex 2008 Fruit and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Nuts, ground nuts and other seeds, whether or not mixed together : ex 2008 19   Other, including mixtures :    in immediate packings of a net content exceeding 1 kg :     Other : ex 2008 19 19 Other :       Common hazelnuts (fruits of the species Corylus avellana), other than mixtures 2008 19 19 100    in immediate packings of a net content not exceeding 1 kg :   Other : ex 2008 19 99 _____ Other :       Common hazelnuts (fruit of the species Corylus avellana), other than mixtures 2008 19 99 100'